      CASE 0:16-cv-01220-JRT-KMM Document 573 Filed 05/26/20 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


 Hudock et al.,                                              Case No. 0:16-cv-1220-JRT-KMM

                        Plaintiff,

 v.
                                                                     ORDER
 LG Electronics U.S.A., Inc., et al.,

                        Defendants.

 This document relates to:

 All actions


       This matter is before the Court on the parties’ Joint Motion Regarding Continued Sealing
for documents filed under temporary seal in connection with the Plaintiffs’ Motion to Exclude
the Declaration of Taylor Vander Aarde. (Joint Mot., ECF No. 534; Pls.’ Mot. to Exclude, ECF
No. 475.) The parties filed 25 documents under temporary seal. They agree that several of these
documents should be unsealed and that others should remain sealed in light of the relevant legal
standards for non-judicial records. Having reviewed the relevant documents and applying the
legal standards articulated in IDT Corp. v. eBay, 709 F.3d 1220 (8th Cir. 2013), the Joint Motion
is GRANTED.

       1. The Clerk of Court shall unseal the documents at the following docket entries: 480,
           480-2, 480-4, 480-5, 480-10, 480-11, 480-12, 480-13, 508, 508-3, 508-4, 508-7.

       2. The Clerk of Court shall keep the following documents under seal: 477, 480-1, 480-3,
           480-6, 480-7, 480-8, 480-9, 480-14, 480-15, 508-1, 508-2, 508-5, 508-6.


Date: May 26, 2020

                                                             s/Katherine Menendez
                                                            Katherine Menendez
                                                            United States Magistrate Judge
